Madsen, C.J.
¶1 Historically, the legislature granted all courts the authority to impose restitution. In 1996, the legislature amended two statutes addressing restitution, RCW 9.92.060 and RCW 9.95.210, adding language that the defendant, Donald Fuller, contends divested municipal courts of this authority, except in limited circumstances. Considering the amendments to these statutes in light of the legislature’s intent and the surrounding statutes and case law, we hold that the amendments did not alter the authority of municipal courts to impose restitution and we affirm the Court of Appeals.
FACTS
¶2 Donald Fuller was charged in Seattle Municipal Court with one count of obstructing a law enforcement officer under RCW 9A.76.020 and one count of assault under Seattle Municipal Code (SMC) 12A. 16.010. Following a jury trial, Fuller was acquitted of assault but convicted of obstructing a law enforcement officer. He was sentenced to 365 days in jail with 358 suspended and a $5,000 fine with $5,000 suspended, and he was ordered to pay restitution.
¶3 Fuller appealed to the King County Superior Court, arguing that the municipal court lacked the authority to order restitution and that restitution may be imposed only in *267lieu of a fine under RCW 9A.20.030. The superior court rejected this argument, holding that the trial court did not abuse its discretion by ordering restitution and that it had the authority to order both restitution and a fine under the reasoning of State v. Barnett, 36 Wn. App. 560, 562, 675 P.2d 626 (1984). Fuller filed a motion for reconsideration that was denied. He then filed a motion for discretionary review in the Court of Appeals, which held that RCW 35.20.010(1) (granting courts the powers and jurisdiction generally conferred in the state by common law or statute) gives the municipal court authority to impose both a fine and restitution.1
ANALYSIS
¶4 Fuller claims that Seattle Municipal Court exceeded its authority when the court imposed restitution in addition to a fine and a suspended jail sentence. Specifically, he argues that the 1996 amendments to RCW 9.92.060(2) and RCW 9.95.210(2) divested Seattle Municipal Court of its authority to impose restitution as a condition of sentencing.
¶5 Prior to 1996, RCW 9.92.060(2) and RCW 9.95.210(2) authorized all courts to impose restitution as a condition of suspending sentences. Former RCW 9.92.060(2) (1995) provided that, as part of an order suspending sentence, “[t]he court may require the convicted person ... to make restitution,” and former RCW 9.95.210(2) (1995) similarly stated that “[t]he court may also require the defendant to . . . make restitution” as a condition of probation.
¶6 In 1996, the legislature amended these statutes to include the word “superior” preceding “court.” Laws of 1996, ch. 298, §§ 3, 5.2 Fuller argues that these amendments limit *268the authority to impose restitution to superior courts and that our analysis should end with the language of the statutes. However, read in isolation, these statutes tell us nothing about a municipal court’s authority to impose restitution. Instead, a proper resolution of the issue presented requires a review of the suspended sentencing and probation statutes and the interplay of other related statutes and case law.
¶7 The first act authorizing suspended sentences provided for suspending the sentences of persons under 21 years of age, convicted in superior court of a misdemeanor or felony. Laws of 1905, ch. 24, § 1. In 1909, that chapter was repealed and the legislature created a criminal code. Laws of 1909, ch. 249. Section 28 of the new act maintained much of the language from the original law but deleted the word “superior” before “courts,” among other changes not relevant to this case. Laws of 1909, ch. 249, § 28. In 1921, the statute was amended to apply to all convicted persons, not merely those under 21. Subsequently, there was a question as to whether the legislature had intended the statute to apply to all courts when it eliminated the age limit. State ex rel. Graham v. Willey, 168 Wash. 340, 343, 12 P.2d 393 (1932). In Willey, the court held that the absence of both the terms limiting the statutory provisions to superior courts and any language suggesting the legislature intended to *269discriminate between defendants convicted of the same crimes in justice of the peace courts and in superior courts indicated the legislature meant the statute to apply to all courts. Id.
¶8 In 1939, the probation statute was enacted, authorizing courts to impose restitution as a condition of probation. Rem. Rev. Stat. § 10249-5b. Ten years later, the suspended sentence statute was amended to include similar restitution powers.3 Rem. Rev. Stat. § 2280 (Supp. 1949). These statutes were again amended in 1996, and “superior” was reinserted preceding “court” throughout both RCW 9.92.060(2) and RCW 9.95.210(2). Laws of 1996, ch. 298, §§ 3, 5. The bill report accompanying the 1996 amendments reveals the purpose of the amendments was to authorize the Department of Corrections (DOC) to supervise misdemeanants and gross misdemeanants sentenced in superior court, while still allowing the counties to supervise misdemeanants and gross misdemeanants in district court. Final B. Rep. on Substitute H.B. 2533, 54th Leg., Reg. Sess. (Wash. 1996). DOC previously had this authority until 1994, when a budget condition removed that authority. Id. The bill report does not mention restitution. Id.
¶9 The fundamental purpose in construing statutes is to ascertain and carry out legislative intent. Arborwood Idaho, LLC v. City of Kennewick, 151 Wn.2d 359, 367, 89 P.3d 217 (2004). The legislature’s intent can be discovered from the plain meaning of the statute, which is determined “from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002). The court must not add words where the legislature has chosen not to include them, and the statute must be construed so that all language is given effect. Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598 (2003). If the statute *270remains susceptible to more than one reasonable meaning, it is ambiguous and the legislative history and circumstances surrounding its enactment may be considered. Id. Constructions that yield unlikely, absurd, or strained consequences must be avoided. Kilian v. Atkinson, 147 Wn.2d 16, 21, 50 P.3d 638 (2002).
¶10 A plain reading of RCW 9.92.060(2) and RCW 9.95.210(2) demonstrates that these statutes address only the authority of superior courts to impose restitution and thus do not themselves provide such authority to limited jurisdiction courts. However, these courts derive authority from multiple sources, including RCW 35.20.2504 and RCW 35.20.010(1),5 which grant municipal courts concurrent jurisdiction with and general powers of superior and district courts. See City of Seattle v. Briggs, 109 Wn. App. 484, 489-90, 38 P.3d 349 (2001) (determining that RCW 35.20.030 did not define the full jurisdiction of municipal courts and that RCW 35.20.250 expressly gave municipal courts concurrent jurisdiction over misdemeanors). In the absence of a contrary statutory intent, these statutes may grant limited jurisdiction courts the same restitution powers possessed by superior court. See Avlonitis v. Seattle Dist. Court, 97 Wn.2d 131, 136-37, 641 P.2d 169, 646 P.2d 128 (1982) (limiting the exercise of powers under RCW 35.20-.250 to criminal cases involving concurrent jurisdiction and also stating that, arguably, the municipal court could suspend a sentence in the manner authorized for justice courts); State v. Wicklund, 96 Wn.2d 798, 803-04, 638 P.2d 1241 (1982).
*271¶11 The question here is whether the 1996 amendments to RCW 9.92.060(2) and RCW 9.95.210(2) evidence the legislature’s intent to limit the authority to order restitution to superior courts and thus limit the application of RCW 35.20.250 and RCW 35.20.010(1). In reviewing the language of the statutes at issue, along with related statutes and case law, we believe the legislature did not intend to alter the power of municipal courts to impose restitution.
¶12 Turning first to RCW 9.92.060(2) and RCW 9.95-.210(2), we note that the legislature did not limit superior courts to imposing restitution only in felony cases. Thus, superior courts retain the authority to impose restitution in misdemeanor cases heard in superior court. As noted, municipal courts have concurrent jurisdiction with superior courts over misdemeanors “together with such powers” as are “generally conferred in this state either by common law or statute.” RCW 35.20.010(1). As in Willey, there is no language in RCW 9.92.060(2) and RCW 9.95.210(2) suggesting the legislature intended to discriminate between defendants convicted of the same crimes in superior courts and municipal courts. Because superior courts have authority to impose restitution in misdemeanor cases and municipal courts have concurrent jurisdiction over misdemeanors, it is logical to conclude that the legislature did not intend to deprive municipal courts of the power to impose restitution as a condition of suspending sentence.
¶13 Indeed, the 1996 amendments to RCW 9.92.060(2) and RCW 9.95.210(2) have no language restricting limited jurisdiction courts from imposing restitution. Rather, the amendments simply grant superior courts that power. Thus, when RCW 35.20.010(1) is read in conjunction with these statutes, municipal courts can derive restitution authority because it is a power possessed by the superior court. To require all powers of a municipal court to be expressly stated would render meaningless the language, “together with such powers and jurisdiction as is generally conferred in this state either by common law or statute.” RCW 35.20.010(1).
*272114 The idea that powers possessed by one court should be conferred to another when hearing the same cases was discussed in Wicklund, 96 Wn.2d at 804. In Wicklund, this court analyzed whether RCW 3.66.010 granted courts of limited jurisdiction the authority to continue a proceeding to determine competency under RCW 10.77.090, repealed by Laws of 2007, ch. 375, § 17. Id. at 803-04. RCW 3.66.010 is similar to RCW 35.20.010 in that it confers to district courts all the necessary powers possessed by courts of record. The respondent in Wicklund contended that chapter 10.77 RCW contained numerous references to “ ‘felonious acts’ ” and did not affirmatively grant authority to courts of limited jurisdiction, limiting those courts to only their inherent judicial powers to make competency determinations. Id. at 801. This court disagreed and held that the power to determine competency was a necessary power of all criminal courts. Id. at 804. Since chapter 10.77 RCW was not inconsistent with the powers and duties of courts of limited jurisdiction, the court held that chapter 10.77 RCW applied to courts of limited jurisdiction through RCW 3.66.010, despite the absence of language in RCW 3.66.010 explicitly naming that power. Wicklund, 96 Wn.2d at 803-04.
¶15 Although the authority to impose restitution is statutory and not an inherent power of courts, the reasoning of Wicklund has force. Superior courts possess the power to impose restitution in misdemeanor cases, the same cases that are heard in municipal courts. Similar to superior courts, suspending sentences with conditions is consistent with the powers and duties of courts of limited jurisdiction. As the court said in Wicklund, there is “no logical reason” to believe the legislature intended to limit the authority to impose restitution in misdemeanor cases granted in RCW 9.92.060(2) only to superior courts. Id. at 804; see also Avlonitis, 97 Wn.2d at 137 (suggesting that “arguably, a municipal court may be entitled ... to suspend sentence [s] in the manner granted justice courts” in cases involving violations of state criminal statutes).
*273¶16 The dissent contends that the addition of “superior” before “court” demonstrates the legislature’s intent to discriminate between defendants convicted of the same crimes in superior and municipal courts. Dissent at 285. Respectfully, the dissent misconstrues the discrimination language from Willey. In Willey, this court stated that the suspension act contained no terms limiting suspension powers to superior court “nor purporting to discriminate against the rights and custody of persons” who are convicted of the same crimes but in different courts. Willey, 168 Wash, at 342-43. While the inclusion of “superior” could be read as a limiting term, it is separate from whether there is language demonstrating the legislature’s intent to remove restitution authority from municipal courts, thereby treating the same defendants differently in different courts. In fact, the accompanying bill report suggests there was no such intention at all, as evidenced by the lack of any language addressing restitution authority. Instead, the bill report states the purpose of the amendments was to ensure that DOC could supervise misdemeanants and gross misdemeanants in superior court, as was historically the case until a budget proviso from the 1994 legislative session put this authority into doubt. Final B. Rep. on Substitute H.B. 2533, 54th Leg., Reg. Sess. (Wash. 1996). Nothing suggests that the addition of “superior” was intended to alter the restitution scheme that had been in place for 75 years. The dissent also raises concerns that our interpretation could “sweep in” the felony restitution power under RCW 9.94A.505 of the Sentencing Reform Act of 1981 (SRA) or the mandatory restitution provision under RCW 13.40.190 of the Juvenile Justice Act of 1977. Dissent at 284. However, this fear ignores that municipal courts do not have concurrent jurisdiction with superior courts in felony cases, nor would the Juvenile Justice Act of 1977 be applicable to municipal courts because a “court” is defined as a juvenile court judge or commissioner. RCW 13.40.020. In contrast, municipal courts do have concurrent jurisdiction with superior courts to hear misdemeanors. Where the same cases *274are heard, it is logical that the same restitution powers should exist. Briggs, 109 Wn. App. at 490.
¶17 It is also important to recognize that RCW 9.92.060(2) and RCW 9.95.210(2) do not contain all that the legislature has said about restitution. For example, RCW 3.66.120 provides that “[a]ll court-ordered restitution obligations that are ordered as a result of a conviction for a criminal offense in a court of limited jurisdiction may be enforced in the same manner as a judgment in a civil action by the party ... to whom the legal financial obligation is owed.” Similarly, RCW 3.66.130 refers to “any court-ordered restitution obligation entered pursuant to [Title 3 RCW]”; however, the only statute under Title 3 RCW that could authorize restitution is RCW 3.66.010, which authorizes necessary powers possessed by courts of record to district court. See RCW 3.66.120, .130 (found within district court’s Title 3 RCW provisions). If courts of limited jurisdiction, including municipal courts, lack authority to impose restitution then these statutes have no purpose.
¶18 The enactment date of RCW 3.66.120 and RCW 3.66.130 also supports the conclusion that the legislature intended that courts of limited jurisdiction have authority to impose restitution. Both RCW 3.66.120 and RCW 3.66-.130 were enacted after the 1996 amendments to RCW 9.92.060(2) and RCW 9.95.210(2), suggesting that the legislature did not intend to limit the authority to impose restitution to only superior courts by its act of removing “superior” from RCW 9.92.060(2) and RCW 9.95.210(2). Additionally, the bill report for RCW 3.66.120 and RCW 3.66.130 recognized that “a court of limited jurisdiction may order that the offender pay restitution to the victim.” Final B. Rep. on Substitute H.B. 1117, 57th Leg., Reg. Sess. (Wash. 2001). There would be no reason for the legislature to enact these statutes if it intended to limit the authority of courts of limited jurisdiction when it amended RCW 9.92.060(2) and RCW 9.95.210(2).
¶19 The city also argues that restitution may be implied under the grant of authority to fix the terms of a defer*275ral or suspension of sentence under RCW 35.20.255. RCW 35.20.255(1) states:
Judges of the municipal court, in their discretion, shall have the power in all criminal proceedings within their jurisdiction including violations of city ordinances, to defer imposition of any sentence, suspend all or part of any sentence including installment payment of fines, fix the terms of any such deferral or suspension, and provide for such probation as in their opinion is reasonable and necessary under the circumstances.
Because there is no language in either RCW 9.92.060(2) or RCW 9.95.210(2) prohibiting courts of limited jurisdiction from imposing restitution, the city argues that it can be implied under RCW 35.20.255, citing City of Seattle v. Sisley, 164 Wn. App. 261, 265-66, 263 P.3d 610 (2011) (“When a statute lists the things upon which it operates, we presume the legislature intended the omissions.”).
¶20 Fuller disagrees, arguing that RCW 35.20.255 fails to provide separate authorization for restitution and suspension of a sentence, as is found in RCW 9.92.060(1) and RCW 9.92.060(2). In support of his argument, Fuller relies on State ex rel. Woodhouse v. Dore, 69 Wn.2d 64, 68-69, 416 P.2d 670 (1966), where this court suggested that RCW 9.92.060 does not necessarily grant all sentencing powers to limited jurisdiction courts. The court stated that while justice of the peace courts have authority to suspend a sentence under RCW 9.92.060, this provision does not necessarily grant the court the power to defer imposition of a sentence once guilt has been established. Dore, 69 Wn.2d at 69. We said that these powers must come expressly from the legislature and that the justice of the peace had apparently acted under RCW 3.50.320, which the court read as pertaining only to municipal court sentence deferrals. Id.
¶21 Dore is unhelpful. First, the question of whether the district court had authority to defer sentences was not argued. Moreover, this court assumed without deciding that the district judge did have authority to defer sentencing *276under RCW 3.50.320. Finally, because the district judge relied on RCW 3.50.320, the Dore court did not discuss whether the district judge had authority to defer sentences through operation of RCW 3.66.010, which was enacted five years earlier.
¶22 Even though we disagree with Fuller that RCW 35.20.255 cannot provide authority for imposing restitution because it does not specifically mention restitution, we do agree that RCW 35.20.255 alone is not enough to confer restitution authority. Rather, the authority to make restitution a condition of suspension or deferral has to be read in conjunction with other statutes, as explained above.
¶23 Finally, the parties both acknowledge that RCW 9A.20.030(1) might be another source of authority for imposing restitution. That statute provides in relevant part:
If a person has gained money or property or caused a victim to lose money or property through the commission of a crime, upon conviction thereof or when the offender pleads guilty to a lesser offense or fewer offenses and agrees with the prosecutor’s recommendation that the offender be required to pay restitution to a victim of an offense or offenses which are not prosecuted pursuant to a plea agreement, the court, in lieu of imposing the fine authorized for the offense under RCW 9A.20.020, may order the defendant to pay an amount, fixed by the court, not to exceed double the amount of the defendant’s gain or victim’s loss from the commission of a crime.
RCW 9A.20.030(1). Unlike RCW 9.92.060(2) and RCW 9.95.210(2), the statute does not specifically refer to superior courts. Although Fuller has a number of arguments regarding this provision, which we address below, he does acknowledge that under this statute a municipal court might have authority to impose restitution in lieu of a fine.
¶24 We turn now to Fuller’s remaining argument that even if the municipal court has authority to impose restitution, RCW 9A.20.030(1) bars courts from imposing both a fine and restitution. That provision references RCW 9A.20-*277.020, which lists authorized sentences for crimes committed before July 1, 1984. Fuller argues that this is the only possible place from which statutory authority to impose restitution may derive for municipal courts but that this statute does not authorize municipal courts to impose restitution to post-1984 crimes when a fine has been imposed.
¶25 Specifically, Fuller argues that RCW 9A.20-.030(1) does not presently authorize municipal courts to impose restitution because RCW 9A.20.030 references only RCW 9A.20.020, and RCW 9A.20.020 applies only to crimes committed before July 1, 1984. He recognizes that his position was rejected by the Court of Appeals in State v. Shannahan, 69 Wn. App. 512, 514, 849 P.2d 1239 (1993), which held in a footnote that RCW 9A.20.030 applied with equal force to crimes after July 1, 1984 under RCW 9A.20.021.6 Nevertheless, Fuller argues that Shannahan was incorrectly decided. We disagree — Shannahan did properly interpret RCW 9A.20.030 to apply to post-July 1, 1984 crimes because RCW 9A.20.021 very closely mirrored RCW 9A.20.020 and disallowing the application would undermine the sole purpose of RCW 9A.20.030. In addition, though, not mentioned by the Court of Appeals, the intent section pertaining to RCW 9A.20.021 says that “[t]he legislature intends by this act to reorganize criminal provisions throughout the Revised Code of Washington to clarify and simplify the identification and referencing of crimes. It is not intended that this act effectuate any substantive change to any criminal provision in the Revised Code of Washington.” Laws of 2003, ch. 53, § 1.
 ¶26 Next, Fuller suggests that even if RCW 9A.20.030 is applicable to post-1984 crimes it would prevent restitution in his case because he received a fine as well. He is incorrect. As the Court of Appeals in State v. *278Barnett, 36 Wn. App. 560, 562, 675 P.2d 626 (1984), held, RCW 9.92.060(2) is remedial whereas RCW 9A.20.030 is penal and “[t]he two statutes serve different functions and do not limit each other.” Additionally, because RCW 9A.20.030 applies to all courts, Fuller fails to recognize that his reading of RCW 9A.20.030 would create conflict with RCW 9.92.060(2) and RCW 9.95.210(2), which authorize restitution in addition to a fine.
¶27 The dissent contends that RCW 9A.20.030 is the only statute granting municipal courts authority to impose restitution. Dissent at 281. However, RCW 9A.20.030 must be read in conjunction with RCW 9A.20.020 to understand the import of restitution in lieu of a fine. Under RCW 9A.20.020, an individual convicted of a felony or misdemeanor “shall” be punished by imprisonment, a fine, or both. Enactment of RCW 9A.20.030 was necessary so that restitution could serve as an exception to the otherwise mandatory imprisonment and/or fine requirements of RCW 9A.20.020. Nothing suggests RCW 9A.20.030 was intended to limit an award of restitution only to cases where no fine was imposed, as discussed in Barnett, or that the purpose of RCW 9A.20.030 was to grant municipal courts restitution authority. Barnett, 36 Wn. App. at 562.
¶28 We are also mindful of public policy concerns. Restitution serves as an important rehabilitative tool and a method for compensating victims of crimes. State v. Gray, 174 Wn.2d 920, 929, 280 P.3d 1110 (2012). Fuller asserts that public policy alone cannot confer restitution authority, relying on case law that agrees restitution must conform to statutory language despite a broad rehabilitative purpose. State v. Mark, 36 Wn. App. 428, 433, 675 P.2d 1250 (1984). However, the importance of restitution may be a consideration where there is no statutory limitation on its imposition. As an example, the Court of Appeals in Shannahan, 69 Wn. App. at 518, noted “a strong public policy to provide restitution whenever possible,” as evidenced by language within the SRA. While recognizing the SRA does not apply *279to misdemeanors, the court stated that “ [i]n the absence of a clearly expressed legislative intent to prohibit restitution for negligent driving convictions, we decline to carve out an exception to the otherwise general application of restitution to criminal offenses.” Id. Similarly, no statute prohibits courts of limited jurisdiction from imposing restitution and we decline to read such a prohibition into the statutes.
¶29 Considering the language of RCW 9.92.060(2) and RCW 9.95.210(2), related statutes, and the history of suspended sentencing statutes, we hold the legislature did not intend to divest municipal courts of authority to order restitution when imposing suspended sentences.
CONCLUSION
¶30 We hold that the 1996 amendments to RCW 9.92.060(2) and RCW 9.95.210(2) did not divest Seattle Municipal Court of its authority to impose restitution.
C. Johnson, Owens, Fairhurst, J.M. Johnson, and González, JJ., and Chambers, J. Pro Tem., concur.

 While this case was pending, the municipal court granted the city’s motion to vacate Fuller’s conviction.


 In relevant part, RCW 9.92.060(2) now provides:
As a condition to suspension of sentence, the superior court... may require the convicted person to make such monetary payments, on such terms as the superior court deems appropriate under the circumstances, as are neces*268sary: . . . (b) to make restitution to any person or persons who may have suffered loss or damage by reason of the commission of the crime in question or when the offender pleads guilty to a lesser offense or fewer offenses and agrees with the prosecutor’s recommendation that the offender be required to pay restitution to a victim of an offense or offenses which are not prosecuted pursuant to a plea agreement.
Similarly, following the 1996 amendments, ROW 9.95.210(2) now provides:
In the order granting probation and as a condition thereof, the superior court may ... also require the defendant to make such monetary payments, on such terms as it deems appropriate under the circumstances, as are necessary: . . . (b) to make restitution to any person or persons who may have suffered loss or damage by reason of the commission of the crime in question or when the offender pleads guilty to a lesser offense or fewer offenses and agrees with the prosecutor’s recommendation that the offender be required to pay restitution to a victim of an offense or offenses which are not prosecuted pursuant to a plea agreement.


 The suspended sentence and probation statutes were codified under the current code in 1950. RCW 1.04.010.


 RCW 35.20.250 grants “concurrent jurisdiction with the superior court and district court in all civil and criminal matters as now provided by law for district judges” to municipal courts in cities with populations over 400,000.


 RCW 35.20.010(1) authorizes the creation of municipal courts in cities with populations over 400,000 and states that the courts “shall have jurisdiction and shall exercise all the powers by the chapter declared to be vested in such municipal court, together with such powers and jurisdiction as is generally conferred in this state by common law or statute.”


 RCW 9A.20.021 differs from RCW 9A.20.020 by using “confinement” instead of “imprisonment,” and differs in some language relating to the amount of fines and confinement.